Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 01-1445

                              UNITED STATES,

                                  Appellee,

                                       v.

                              LORENZO WOODS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                    Before

                       Boudin, Chief Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.


     Cynthia A. Vincent on brief for appellant.
     Margaret E. Curran, United States Attorney, and Donald C.
Lockhart, Assistant U.S. Attorney, on Motion for Summary Dismissal
for appellee.



                            January 31, 2003
            Per Curiam. Appellant Lorenzo Woods appeals from the

sentence the district court imposed following his guilty plea

to three cocaine base offenses under 21 U.S.C. § 841(a)(1) and

§ 846 and 18 U.S.C. § 2.       On appeal, he asserts that the

district court erroneously applied United States Sentencing

Guideline § 2D1.1 at sentencing.      In addition, he claims that

the district court misunderstood its departure authority under

Guideline § 4A1.3 and thus failed to grant his motion for a

downward departure.

            After careful review of the record, in particular the

sentencing transcript, we conclude that the court properly

applied the career offender guideline, § 4B1.1, at sentencing.

To that extent, we affirm the sentence.    We also agree with the

United States that the district court denied the departure

motion in an exercise of its discretion and not based on any

misapprehension of authority.        Thus, we may not review its

decision.    See United States v. DeLeon, 187 F.3d 60, 69 (1st

Cir.), cert. denied, 528 U.S. 1030 (1999) ("It is well settled

that 'no appeal lies from a discretionary refusal to depart'

from the Sentencing Guidelines.") (citation omitted).

            Affirmed.




                               -2-